Citation Nr: 1224895	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-42 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the termination of the Veteran's Department of Veterans Affairs nonservice-connected pension benefits effective as of May [redacted], 2008 was proper.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which terminated the Veteran's nonservice-connected pension compensation effective [redacted], 2008 due to his incarceration in a state prison.

In December 2011, the Board received a motion from the National Veterans Legal Service Program (NVLSP) to withdraw as the Veteran's representative.  The motion was granted in February 2012, and the Veteran was notified in a May 2012 letter sent to his current address of record that the NVLSP had revoked their representation.  The Veteran was provided the opportunity to appoint another representative, but no response to this letter was received.  Therefore, the Board assumes that the Veteran wishes to represent himself and will proceed with the appeal.   

The issues of entitlement to service connection for diabetes mellitus, posttraumatic stress disorder (PTSD), residuals of a back injury, and a broken left leg and entitlement to a compensable evaluation for a cyst behind the left ear have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. VA received information in June 2008 that the Veteran had been incarcerated at a state prison since March [redacted], 2008. 

2.  The Veteran's VA pension benefits were discontinued effective May [redacted], 2008, the 61st day of imprisonment following conviction. 


CONCLUSION OF LAW

The criteria for termination of the Veteran's VA nonservice-connected pension benefits, effective May [redacted], 2008, were properly met.  38 U.S.C.A. § 1505(a) (West 2002); 38 C.F.R. § 3.666 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded nonservice-connected pension in a May 2007 rating decision, effective December 11, 2006.  In June 2008, VA received information from a VA and Social Security Administration's (SSA's) Prisoner Computer Match that the Veteran has been incarcerated in a state prison since March [redacted], 2008.  A September 2008 letter from the RO informed the Veteran of a proposal to terminate his nonservice-connected pension due to his incarceration, effective May [redacted], 2008.  More than 60 days later, in a December 2008 administrative decision, the RO informed the Veteran that his pension was being terminated retroactively, effective May [redacted], 2008, the 61st day of his imprisonment following conviction. 

The Veteran contends that the termination of his pension benefits was improper as his VA payments represent his only income.  The applicable law and regulations provide that no pension under public or private laws administered by VA shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666. 

Applying the relevant law to the facts of the present case, the Board finds that the Veteran's claim for entitlement to nonservice-connected pension while incarcerated is without legal merit.  The law makes it clear that a Veteran is not entitled to disability pension for any part of the period beginning sixty-one days after his or her imprisonment begins for a felony or misdemeanor conviction, and ending when such individual's imprisonment ends.  Although the record does not state the specific crime committed by the Veteran, he stated in his July 2009 notice of disagreement that he was incarcerated for stealing and it is clear from the nature of the Veteran's incarceration (which lasted for several years) that he was convicted of a felony or misdemeanor.  The law was correctly applied in this case, as the Veteran's pension was not terminated until the 61st day after his felony conviction.  The claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The facts of the present case are not in dispute.  As discussed above, resolution of the appellant's appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


ORDER

The termination of the Veteran's VA nonservice-connected pension benefits effective as of May [redacted], 2008, was proper and the claim for restoration of benefits is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


